Case 3:20-cv-03845-EMC Document 1-21 Filed 06/11/20 Page 1 of 9




               EXHIBIT 21
                                 Case 3:20-cv-03845-EMC Document
                                                            SONOS1-21 Filed 06/11/20 Page 2 of 9



            Menu v                                                                                                                                            /   Create topic   Login



            Community > Welcome > Announcements > Introducing the New Sonos One

                                                                                                                                  View real-time service status
               Introducing the New Sonos One
               2 years ago • 196 replies • 27311 views



                   e     Ryan S Community Manager • 12317 replies
                                                                                                                                                       • •


               -
                     •


               f f:+26
                         Available on October 24th, Sones one is the smart speaker for music lovers. It's everything you
                         expect from a Sonos speaker, and now with built-in Alexa and microphones, you can control your
                         entire Sonos system with your voice.                                                                                       0
                                                                                                                                  Related Topics

                                                                                                                                  Sones One in Switzerland    0
                                                                                                                                  Amazon Alexa and Sonos

                                                                                                                                  Introducing S2, New App and OS for Sones
                                                                                                                                  Announcements

                                                                                                                                  Introducing Sones Move, Brilliant Sound
                                                                                                                                  Anywhere
                                                                                                                                  Announcements

                                                                                                                                  Introducing Sones Amp
                                                                                                                                  Announcements

                                                                                                                                  Introducing Sones Port, Brilliant Sound
                                                                                                                                  Connected
                                                                                                                                  Announcements

                                                                                                                                  sonos and Google WiFi   0
                                                                                                                                  Troubleshooting
                         With seamless control, you can start music with your voice, add songs to your playlist from the Sonos
                                                                                                                                  New Sones Amp wired rears and wi reless
                         app, and even start playing music from the Spotify app in a different room. Amazon Alexa comes built
                                                                                                                                  fronts?   0
                         into the Sones One, and we're working hard to include more voice assistants in the future. First up
                                                                                                                                  components
                         will be Google Assistant.
                                                                                                                                  Sones Response to Withdrawal of Updates · A
                         Sones One delivers rich, room-filling sound in a compact size. Two Sones One players can be              Constructive Proposal
                         stereo paired, or become rear surround speakers in a 5.1 set-up. They'll also be able to control the     Community feedback
                         music on PLAYBASE or PLAYBAR while being set up as surrounds in the hOme cinema .
                                                                                                                                  Introducing Sones Sub gen 3, brill iant sound
                         Some more details on Sones O ne:                                                                         you can feel
                                                                                                                                  Announcements
                               We use echo cancellation technology, created by the same engineering team that worked on
                               Trueplay, which allows the speaker to still hear you over the music - even if it's cranked up to   Sones version 10.5 now availa ble
                               11.                                                                                                Announcements
                               The volume will intelligently lower, or "duck" when you speak to it so you don't feel like you
                               have to shOut over the music.
                               The speaker includes a six-mic array that forms a beam and focuses on the person speaking to
                               help make sure Alexa understands everything clearly.
                               Since this is a Sonos speaker, you can use TruePlay on an iOS device to easily tune Sones
                               One to sound great no matter where you place it in your home.
                               Capacitive touch controls on top, like Play:5 gen2 and the PLAYBASE, that you can tap and
                               swipe. There's also a Mic button that can be tapped, to easily enable and disable the
                               microphones.
                               Features a Join button and an Ethernet port on the back of the player.



                         security and Microphones
                         Your security and data are very important to us, as we said in our blog here. With Sones One we are
                         keeping to that.


                         Sones One is designed with extra secu rity: An illuminated LED indicator light ensures you always
                         know when your speaker's microphones are active, or turned off. You can tap on the microphone




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                                                                   Page 1 of 8
                         Sonos One is designed with extra secu rity: An illuminated LED ind icator light ensures you always
                                    Case 3:20-cv-03845-EMC Document 1-21 Filed 06/11/20 Page 3 of 9
                         know when your speaker's microphones are active, or turned off. You can tap on the microphone
                         symbol to enable or disable the microphOnes, the light is always tied to the microphone's status. For
                         security and privacy reasons, it's impossible to disable the LED when the microphones are turned on.



                         Pre-order today on Sonos.com in stunning a ll black or all wMe for $199 US (€229 EUR, $299 AUD,
                         $269 CAD, ¥1 ,680 RMB, 1,699 DKK, 1,999 NOK, 1,999 SEK, $4,999 MEX), available worldwide
                         starting October 24.


                         sonos one is voice-ready in the US, UK, and Germany. It's eve rything you'd expect from a Sonos
                         speaker to start with, and future-ready for when Sanos and a voice service launch together in your
                         reg ion if you're located somewhere else.


                         While you wait, check out our community thread here to get yourse lf ready for the new Sonos One.
                         Already have Alexa devices in your home? Check out our thread here.


                         1 Attachment




                         Marl< good posts by pressing the like button, and select the best answer on questions you've asked to
                         help others find solutions.


                          voice         Sones One        One         Microphones   Voice Control Sones


                                      1O people like this

                          •    like            X   Share




               This topic has been closed for further comments You can use the search bar to find a sIm1lar toptc, or create a
                                                new one by cltckmg Create Toptc at the top of the page




               196 replies                                                                                          O ldest first



                                                            II   2      3   4       8      >

                         Muge nabe • 3 replies                                                                           2 years ago

                         would you be able to pair a One with a Play:1? I don't think I need to have all speakers to have the
                         microphone, would be nice to mix it up.


                                ~ 7 people like this

                          •    like



                         Ryan S     a!lm        Community Manager • 12317 replies



               -
                                                                                                                         2 years ago

                              Mugenabe wrote:
                              would you be able to pair a One with a Play: 1 7 / don1 think I need to have all speakers to have the
               ,f t+26        microphone, would be nice to mix it up.


                         G reat question, Mugenabe. The Sones One will only pair with another Sones One, for the purposes
                         of creating a stereo pair or a surround sound setup. You can use a Sones One in a househOld With
                         any and all Sones players. The Sanos One can issue commands to them all, and control what's
                         playing. But if you're looking to made a stereo pair or surround sound setup, you'll need two Sones
                         ones.


                         I'll make sure to pass on to the team that you're interested in seeing this at some point in the future,
                         but there aren1 any plans to share at this time that this might happen.


                         Edited tor clarity.


                         Marl< good posts by pressing the like button, and select the best answer on questions you'Ve asked to
                         help others find solutions.

                                l   5 people like this




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                 Page 2 of 8
                                    l   5 people like this
                                        Case 3:20-cv-03845-EMC Document 1-21 Filed 06/11/20 Page 4 of 9
                             •     Like



                            Skelton Prodigy I • 366 replies                                                                    2 years ago

                            Ryan are there technical differences that would drive that decision? It's surprising to me that it's not
               -            currently planned for.
               Cf +3
                                        6 people like this

                             •     Like



                            richardfield Trending Lyricist I • 14 replies                                                      2 years ago

                            Hi Ryan


                            I was wondering in terms of sound q uality if there is much difference between the old and the new?
                            My play 1's literally arrived today so am conside ring sending them back if the sound quality is better. I
                            am not too interested too much in the voice control


                             •     Like



                   I;       Ryan S      '1!ml!lil   Community Manager • 12317 replies



               -
                                                                                                                               2 years ago

                   If             Skelton wrote:
                                  Ryan are there technical differences that would driVe that decision7 It's surprising to me that it's
               cUJ:+26            not currently p lanned for


                            There are some big reasons for this, it's not on the scale that the PLAY:5 gen1 vs gen2, but definitely
                            some d ifferences. Besides ... they'd look funny side by side '-'


                            Marl< good posts by pressing the like button, and select the best answer on questions you've asked to
                            help others find solutions.


                             •     Like



                    ~       Ryan S      '1!ml!lil   Community Manager • 12317 replies                                          2 years ago




               -   If
               ,;ij'.f+26
                                  richardfield wrote:
                                  I was wondering in terms of sound quality if there is much difference between the old and the new>
                                  My play 1's literally arrived today so am considering sending them back if the sound quality is
                                  better. I am not too interested too much in the voice control


                            The sound quality is at the same level, so I wouldn't worry about swapping them out because of that.
                            In the off chance that you're interested in voice one day, you may be interested in looking into it
                            though. You can always turn off the microphones until then.


                            Marl< good posts by pressing the like button, and select the best answer on questions you've asked to
                            help others find solutions.

                                    1 person likes this

                             •     Like



                            Skelton Prodigy I • 366 replies                                                                    2 years ago

                                  Ryans wrote:


                                  There are some big reasons for this, it's not on the scale that the PLAY:5 gen1 vs gen2, but
                                  definitely some differences. Besides .. they'd look runny side by side :J


                            You're so mean to them. Why can, you love them the way they a re?



                            Thanks for the response '-'


                              ;     1 person likes this

                             •     Like



                            EtherealMind Trending Lyricist I • 19 replies                                                      2 years ago

                            I wanted to be excited about this but I'm not. Alexa isn't very good at speech recognition, not that Siri




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                       Page 3 of 8
                             EtherealMind Trending Lyricist I • 19 replies                                                       2 years ago

                             I wantedCase      3:20-cv-03845-EMC
                                     to be excited                                            Document
                                                   about this but I'm not. A lexa isn't very good                1-21not that
                                                                                                  at speech recognition.   Filed
                                                                                                                              Siri 06/11/20 Page 5 of 9
               •
                ~·           is much better, but Alexa is really limited in what it can do. I certainly don't trust Amazon with my
                             personal information .


                             Its not worth an upgrade so I'll leave it at that. Still waiting for Airplay and Homekit support, but I' m
                             sensing that Sonos doesn't want to go down that path and its time to start re-considering my wireless
                             speaker choices. nme will tell.


                              •    Like




               0             A-MO • 1 reply

                             Will the Play 5 have voice responsiveness in the future? I was planning on purchasing one in
                             November but I'm wondering if I should hold off.
                                                                                                                                 2 years ago




                              •    Like



                             Jeppesen 12 · 2 replies                                                                             2 years ago

                             I'm surprised to see that there doesn't a ppear to be a threaded mount on the rear of the speaker. T his
                             very much limits the options for stand mounts or wall mounts (under kitchen cabinet in my case). Will
                             there be any mounts (wa ll, ceiling , or stand) available?


                                   1 person likes this

                              •    Like



                             Ryan S    a!lm        CommuMy Manager • 12317 replies                                               2 years ago

                                  Jeppesen 12 wrote:
                                  I'm surprised to see that there doesn1 appear to be a threaded mount on the rear of the speaker
                                  This very much limits the options for stand mounts or wall mounts (under kitchen cabinet in my
                                  case). Will there be any mounts (wall, ceiling, or stand) avaUable >


                             Simply put. there j ust wasn't room for the mounting socket. That said. we've worked with Sa nus and
                             they have a bracket for mounting purposes, available here.
                                  A-MO wrote:
                                  Will the Play 5 have voice responsiveness in the future> I was planning on purchasing one in
                                  November but I'm wondering if I should hold off.



                                  A-MO wrote:
                                  Will the Play 5 have voice responsiveness in the future> I was planning on purchasing one in
                                  November but I'm wondering if I should hOld off.


                             The microphOnes that we re in the PLAY:5 gen2 at launch aren't suitable for voice control. The Sanos
                             One has full array of 6 microphones, versus the 2 in the PLAY:5 gen2. We don't have any specifics to
                             share on any changes the re, but we'll let everyone know if it does. Also, you can always use another
                             device to control it with voice, like an Amazon Echo Dot, o r even a Sanos One in a different room.


                                  EtherealMind wrote:
                                  I wanted to be excited about this but I'm not. Alexa isnr ve,y gocd at speech recognition, not that
                                  Sin is much better, but Alexa is really limited in what it can do. I certainly don't trust Amazon with
                                  my p ersonal information.


                                  Its not worth an upgrade so I'll leave it at that. Still waiting for Airplay and Homekit support, but I'm
                                  sensing that Sonos doesn1 want to go down that path and its time to start re-considering my
                                  wireless speaker choices. Time will tell.


                             Alexa is j ust the start. we're also working with Google Assistant to bring them to Sanos o ne. Take a
                             look here for some news on what's next, including Airplay 2 support.


                             Marl< good posts by pressing the like button, and select the best answer on questions you've asked to
                             help others find solutions.

                             e     1 person likes this

                              •    Like



                             twangus Lyricist Ill • 12 replies                                                                   2 years ago




               -   ,;;,:.,
                                  EtherealMind wrote:
                                  Still waiting for Airplay and Homekit support, but I'm sensing that Sanos doesnr want to go down




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                                    Page 4 of 8
               -~
                              Etherea/Mind wrote:
                                   Case 3:20-cv-03845-EMC Document 1-21 Filed 06/11/20 Page 6 of 9
                              Still waiting for Airplay and Homekit support, /Jut I'm sensing that Sonos doesn? want to go down
                              that path and its time to start re-considering my wireless speaker choices. Time will tell.



                         Airp lay 2 support was announced this morning .. Coming 2018 .


                         https:l/www.theverge.com/201711014/16418944/sonos-airp lay-2-support-apple-ios-siri-2018


                          •    Like



                         hawk0694 • 3 replies                                                                               2 years ago

                         Will pre-Ordering be available on Amazon? I have gift card money I can use there..


                          •    Like



                         chicks • 3159 replies                                                                              2 years ago

                         Not in love with the monochromatic color schemes. Play:1 pair in white with metal looks awesome,
                         wish this hadn't changed. Maybe when the Bluenote One comes out, I'll get lucky, lol. The Bluenote
                         Play:1s sell for a small fortune on neabay.


                          •    Like



                         Skelton Prodigy I • 366 replies



               -
                                                                                                                            2 years ago

                              Etherea/Mind wrote:
                              I wanted to be excited about this but I'm not. Alexa isn1 very good at speech recognition, not that
               Cf   +3        Siri is much /Jetter, but Alexa is really limited in what it can do.


                         That's an unusual take. Alexa is regarded a lmost universally as being significantly better than Siri.
                         Wired doesn't even think Siri is better on Apple devices:
                         https:l!Www.wired.com/2017103/siris-not-even-best-iphone-assistant-anymore/


                              Its not worth an upgrade so I'// leave it at that.


                         When you say "it" are you referring specifically to the Sonos One? The Sonos vs is a free update , so
                         there's not any investment there.


                         I'll reite rate a point I've made elsewhere. I strongly believe, as obviously Sonos management does,
                         that attempting to compete directly against Amazon/Google/arguably-Apple is a fool's mission. The
                         plan they've laid out is the best one I've seen from any vendor, and the only question is whether or
                         not they can pull it off in a timely fashion.


                          •    Like



                         Jeppesen 12 · 2 replies                                                                            2 years ago

                              Ryan S wrote:
                                 Jeppesen12 wrote:
                                 I'm surprised to see that there doesn1 appear to be a threaded mount on the rear of the
                                 speaker. This very much limits the options for stand mounts or wall mounts (under kitchen
                                 cabinet in my case). Will there be any mounts (wall, ceiling, or stand) available 7


                              Simp ly put, there just wasn't room for the mounting socket. That said, we'Ve worked with Sanus
                              and they have a bracket for mounting purposes, available here



                         That's a bit disappointing. It really limits the mounting options available . No disrespect to Sonos, but
                         the San us mount for the play one with the cable strapping is heinous. Hopefully some other third
                         party companies come up with a better solution.


                               1 person likes this

                          •    Like



                         Tony625 Contributor I • 3 replies                                                                  2 years ago

                              Ryan S wrote:
                                 richardfield wrote:
                                 I was wondering in terms of sound quality if there is much difference betvveen the old and the
                                 new>/




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                    Page 5 of 8
                                  I was wondering in terms of sound quality if there is much differenc e between the old and the
                                    Case 3:20-cv-03845-EMC Document 1-21 Filed 06/11/20 Page 7 of 9
                                  new>/


                               The sound quality is at the same level.



                          Sigh.


                          The biggest issue I have with the 1 is the sound quality. Oh well .. Here's to hoping the 3 receives the
                          same upgrade in sound quality as the 5.


                           •    Like



                          Drmom Avid Contributor I • 13 replies                                                              2 years ago

                          On the website the new Sonos 1 is listed as suitable for use on an outdoor patio. Does this mean that
                ~         we'Ve finally got a outdoor rated weatherproof speaker?


                           •    Like



                          Ryan S    llim       Community Manager • 12317 replies



               -
                                                                                                                             2 years ago

                               Drmom wrote:
                               On the website the new Sonos 1 is listed as suitable for use on an outdoor patio. Does this mean
               ,~'.f+26        that we ve finally got a outdoor rated weatherproof speaker>


                          It's humidity resistant, so it's o k as long as it has shade and doesn't get direct wate r on it. I wouldn1
                          go so far a s to say "outdoor rated weatherproof', Just humidity resistant.


                          Marl< good posts by pressing the like button, and select the best answer on questions you'Ve asked to
                          help others find solutions.


                           •    Like



                          JerSeattle • 34 replies                                                                            2 years ago




               -
               (!~+1
                          I'm really excited for the Sonos One. I'm actually looking at purchasing instead of an Apple HomePod
                          since I a lready have the play one. That being said, can I still control both speakers in the app and
                          have the two speakers (the One and the play one) play the same music or d ifferent songs (they are in
                          different rooms)? And then put the One in the room where I would use Alexa the most (bedroom most
                          likely)? I accept the existing Play One couldn't share Alexa support but can I play and use the
                          speakers for music networked together with App and wifi?


                           •    Like




               -          tecMan • 1 reply

                          Do my existing speakers Sonos speakers work as a Alexa microphone source?


                           •    Like
                                                                                                                             2 years ago




               -          Airgetlam • 22162 replies

                          No, your existing speakers don't have the necessary microphones. Even the PLAY5 gen 2 doesn't
                          have enough mic's in it to work as a Alexa microphone source.


                          Bruce
                                                                                                                             2 years ago




                           •    Like



                          jgatie · 21763 replies                                                                             2 years ago

                               JerSeattle wrote:
                               I'm really excited for the Sonos One. I'm actually looking at purchasing instead of an Apple
                               HomePod since I already have the play one. That /Jeing said, can I still control both speakers in
                               the app and have the two speakers (the One and the play one) play the same music or different
                               songs (they are in ddferent rooms) ? And then put the One in the room where I would use Alexa the
                               most (bedroom most likely), I accept the existing Play one couldn't share Alexa support /Jut can I
                               p lay and use the speakers for music networked together with App and wifi>



                          Certainly. You can even tell the One to play something in the Play:1 room and the Play: 1 will start
                          playing. Grouping still requires the app, but then both will respond to voice o n he O ne.




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                     Page 6 of 8
                          Certainly. You can even tell the One to play something in the Play:1 room and the Play: 1 will start
                                    Case 3:20-cv-03845-EMC Document 1-21 Filed 06/11/20 Page 8 of 9
                          playing. Grouping still requires the app, but then both will respond to voice on he One.


                           •    Like



                          Erwin I • 36 replies                                                                                 2 years ago

                          Will I be able to buy this at an Apple Store in Canada when it launches? We currently don't have
               •          Amazon Echo in Canada and this will be the first Alexa enabled device. I kinda want to compare
               ~ : +1     Alexa with Siri using a demo.


                           •    Like



                                    Imm

               -
                          Ryan S                Community Manager • 12317 replies                                              2 years ago

                               JerSeattle wrote:
                               rm really excited tor the Sonos One. rm actually looking at purchasing instead of an Apple
               ,f f;+26        HomePod since I already have the p lay one. That being said, can I still control both sp eakers in
                               the app and have the two speakers (the One and the play one) play the same music or different
                               songs (they are in different rooms) > And then put the One in the room where I woUld use Alexa the
                               most (bedroom most likely) > I accept the existing Play One couldn't share Alexa support but can I
                               p lay and use the speakers tor music networked together with App and witi>


                          You're messing with my head... it's PLAY:1 or Sanos One •· ___Lo ng day :)


                          Anyway. _The Sanos one will function just like every single Sones player right out of the box. on top
                          of that, it also has the ability for the voice stuff. You can group it with the PLAY:1 , play the same
                          music, adj ust the volumes, separate the groups, all that good stuff. And you can use the microphones
                          with the Sanos One to change what's playing, and start music on either or both speakers. (You can't
                          make groups with voice, but if a group exists it'll play to it).


                          Marl< good posts by pressing the like button, and select the best answer on questions you've asked to
                          help others find solutions.

                                   2 people like this

                           •    Like



                                                        II    2     3     4          8        >


                                                                                                            • • :~ ltH/llDED
                                                                                                            .::·




                Our Company                                                                  Ma nage Your Account                     Dealer Store         Trade Up



                News                                                                         Order Status                             Investors            Sign up for email


                                                                                             Shipping and De livery                   Sonos for Business
                Blog
                                                                                             Returns                                  Works with Sonos

                Careers                                                                      Certified Refurbished                    Developer Portal


                Responsibility                                                               Find a Store                             Contact Us



                Innovation




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                                                         Page 7 of 8
                                   Case 3:20-cv-03845-EMC Document 1-21 2 years
                                                                           Filed    06/11/20 Page 9 of 9
                ""·      Erwin I • 36 replies                                   ago

                         Will I be able to buy this at an Apple Store in Canada when it launches? We currently don't have
               •         Amazon Echo in Canada and this will be the first Alexa enabled device. I kinda want to compare
               ~ :+1     Alexa with Siri using a demo.


                          •    Like



                         Ryan S    l!lm        Community Manager • 12317 replies



               -
                                                                                                                               2 years ago

                              JerSeattle wrote:
                              I'm really excited for the Sanos One. I'm actually looking at purchasing instead of an Apple
               ,] ~+26        HomePod since I already have the p lay one. That /Jeing said, can I still control /Joth speakers in
                              the app and have the tw o speakers (the One and the play one) play the same music or different
                              songs (they are in ddferent rooms)? And then put the One in the room where I would use Alexa the
                              most (bedroom most likely) , I accept the existing Play one COUid n't snare Alexa support out can I
                              p lay and use the speakers for music networked together with App and wifi?


                         You're messing with my head... it's PLAY:1 or Sanos One '-' ... Long day :)


                         Anyway... The Sanos One will function just like every single Sanos player right out of the box. On top
                         of that, it also has the ability for the voice stuff. You can group it with the PLAY:1, play the same
                         music, adj ust the volumes, separate the groups, all that good stuff. And you can use the microphones
                         with the Sonos One to change what's playing, and start music on either or both speakers. (You can't
                         make groups with voice, but if a group exists it' ll play to it).


                         Mark good posts by pressing the like button, and select the best answer on questions you've asked to
                         help others find solutions.

                                  2 people like this

                          •    Like



                                                       II     2     3    4           8        >


                                                                                                            • • :~ 11>1(/11D
                                                                                                             ··=·                                                                                        A




                Our Company                                                                  Manage Your Account                        Dealer Store                      Trade Up



                News                                                                         Order Status                               Investors                         Sign up for email


                                                                                             Shipping and De livery                     Sanos for Business

                Blog
                                                                                             Returns                                    Works w ilh Sanos


                Careers                                                                      Certified Refurbished                      Developer Portal


                Responsibility                                                               Find a Store                               Contact Us



                Innovation



                           f                    @                              © 2020 Sonos Inc. Legal              Privacy statement     Accessibility     Conformity   Site map    Site Feedback




Document title: Introducing the New Sonos One | Sonos Community
Capture URL: https://en.community.sonos.com/announcements-228985/introducing-the-new-sonos-one-6791304
Capture timestamp (UTC): Wed, 10 Jun 2020 23:54:21 GMT                                                                                                                                               Page 8 of 8
